[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. St. Clair Twp. Bd. of Trustees v. Hamilton, Slip Opinion No. 2019-Ohio-717.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.


                           SLIP OPINION NO. 2019-OHIO-717
 THE STATE EX REL. ST. CLAIR TOWNSHIP BOARD OF TRUSTEES ET AL. v. THE
                                CITY OF HAMILTON ET AL.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
  may be cited as State ex rel. St. Clair Twp. Bd. of Trustees v. Hamilton, Slip
                              Opinion No. 2019-Ohio-717.]
Mandamus—Writ sought to compel city to pay township for lost tax revenue
        associated with township territory annexed to city—R.C. 709.19—
        Township has failed to establish amount city owes—Writ denied.
     (No. 2017-0563—Submitted January 8, 2019—Decided March 5, 2019.)
                                       IN MANDAMUS.
                                    _________________
        Per Curiam.
        {¶ 1} In this original action, relators, the St. Clair Township Board of
Trustees and Trustees Tom Barnes, John R. Snyder, and Judy Valerio (collectively,
“St. Clair”), have filed a complaint for a writ of mandamus compelling respondents,
the city of Hamilton (“the city”), City Manager Joshua Smith, and City Finance
Director David C. Jones (collectively, “Hamilton”), to calculate (or cause to be
                                  SUPREME COURT OF OHIO




calculated) and pay lost tax revenue associated with territory that was annexed to
the city before March 27, 2002, but not excluded from the township until 2016.1
For the reasons that follow, we deny the writ.
                                 LEGAL BACKGROUND
         {¶ 2} St. Clair Township is a “body politic and corporate, for the purpose
of enjoying and exercising the rights and privileges conferred upon it by law,” R.C.
503.01; see also Ohio Constitution, Article X, Section 1. The city of Hamilton is a
municipal corporation. See Ohio Constitution, Article XVIII, Section 1; R.C.
703.01(A).
         {¶ 3} “Territory may be annexed to, merged with, or detached from,
municipal corporations” as provided by law. R.C. 709.01. “Annexation” is a
“formal act” by which a municipal corporation “incorporates land within its
dominion.” Black’s Law Dictionary 108 (10th Ed.2014). We have “observed that
‘it is the policy of the state of Ohio to encourage annexation by municipalities of
adjacent territory.’ ” Sugarcreek Twp. v. Centerville, 133 Ohio St. 3d 467, 2012-
Ohio-4649, 979 N.E.2d 261, ¶ 3, quoting Middletown v. McGee, 39 Ohio St. 3d 284,
285, 530 N.E.2d 902 (1988).
         {¶ 4} Before March 27, 2002, a municipal corporation bore a responsibility
under specified circumstances to pay a township for lost tax revenue associated
with the municipality’s “annexation of territory of any township.” Former R.C.
709.19(B) through (D), Am.H.B. No. 19, 139 Ohio Laws, Part I, 1422-1424.
Although the amount a municipality had a duty to pay varied according to the


1. Jones’s predecessor, Thomas Vanderhorst, was named in his official capacity as a party when
this case was originally filed. Because Jones succeeded to Vanderhorst’s position while this case
was pending, Jones “is automatically substituted as a party,” S.Ct.Prac.R. 4.06(B), for Vanderhorst.
     For similar reasons, we deny as moot St. Clair’s motion to substitute Snyder in place of Gary
R. Couch, who was Snyder’s predecessor. When this case was originally filed, Couch was named
as a party in his official capacity. Because Snyder succeeded to Couch’s position while this case
was pending, Snyder “is automatically substituted as a party,” id., for Couch.




                                                 2
                                 January Term, 2019




circumstances, the salient point here is that the municipality’s duty to pay ripened
at the time of annexation. Id.
       {¶ 5} The timing of the duty changed when the General Assembly enacted
Am.Sub.S.B. No. 5, 149 Ohio Laws, Part I, 621 (“S.B. 5”), which was effective
March 27, 2002. Under S.B. 5, a municipality’s duty to make lost-tax-revenue
payments to a township no longer turned solely on the municipality’s annexation
of township territory. Instead, R.C. 709.19(B) as amended by S.B. 5 provided:


               If unincorporated territory is annexed to a municipal
       corporation and excluded from a township under section 503.07 of
       the Revised Code, upon exclusion of that territory, the municipal
       corporation that annexed the territory shall make payments to the
       township from which the territory was annexed only as provided in
       this section * * *.


In other words, the S.B. 5 version of R.C. 709.19(B) directed a municipality to pay
a township but only when territory had been annexed and excluded as prescribed
by R.C. 503.07, with the payments commencing upon exclusion.
       {¶ 6} As set forth in R.C. 503.07, a municipality “may petition the board of
county commissioners for a change of township lines in order to make them
identical, in whole or in part, with the” municipality’s limits. Or the municipality
may petition the board of commissioners “to erect a new township out of the portion
of such township included within the” municipality’s limits.         Id.   When a
municipality’s limits “become identical with those of a township, all township
offices shall be abolished, and the duties thereof shall be performed by the
corresponding officers of the” municipality. R.C. 703.22.
       {¶ 7} Uncodified language contained in Section 3 of S.B. 5 addressed the
class of annexation petitions to which S.B. 5 would apply:




                                         3
                             SUPREME COURT OF OHIO




               The provisions of Section 1 of this act shall apply only to
       annexation petitions filed on or after the effective date of this act.
       All annexation petitions filed before the effective date of this act
       shall be processed under the provisions of Chapter 709. of the
       Revised Code in effect at the time a particular petition was filed.


       {¶ 8} Effective August 5, 2016, the General Assembly repealed the S.B. 5
version of R.C. 709.19. See 2016 Am.Sub.H.B. No. 233 (“H.B. 233”), Section 2.
At the same time, H.B. 233 enacted an amended version of R.C. 709.19 that
accounted for R.C. 5709.45’s creation of downtown-redevelopment-and-
innovation districts. H.B. 233 at Section 1. H.B. 233 did not, however, expressly
reenact the uncodified language in Section 3 of S.B. 5. Aside from the reference to
R.C. 5709.45, the S.B. 5 and H.B. 233 versions of R.C. 709.19 are identical. The
H.B. 233 version of R.C. 709.19 is the current version of the statute.
                           FACTUAL BACKGROUND
       {¶ 9} The city of Hamilton, which is located in Butler County, has, over
time, annexed territory from four townships: Fairfield, Hanover, Ross, and St.
Clair. Historically, after annexation, the Butler County auditor assigned the newly
annexed parcels to a taxing district in the city that did not include the township from
which the territory was annexed. As a result, owners of real property located within
the city did not pay real-property taxes to any township and there was no township
taxing district, township tax rate, or township tax assessment on any real property
located within the city.
       {¶ 10} In the spring of 2016, St. Clair Township’s counsel contacted the
county auditor to inquire whether the township should be receiving an allocation of




                                          4
                                      January Term, 2019




inside millage each year for its territory that had been annexed by the city.2
According to a deputy auditor, counsel’s inquiry was worth investigating.
Following an investigation, it was determined that an adjustment to the township’s
boundaries might provide a means to resolve the issue.
         {¶ 11} In September 2016, the city’s then finance director informed city
council via staff report that the city had, over an unspecified period of time,
“annexed property from four surrounding townships” but that “[n]o documentation
ha[d] been located indicating that the City ha[d] ever filed a subsequent petition
with the county commissioners to remove annexed territory from a township after
annexations were complete[].” Continuing, the report explained that “[f]ailure to
remove the territory from a township following annexation results in the property
being located in joint or overlapping jurisdictions—both in the City and in the
township following annexation;” however, the county had been treating the
“annexations themselves as automatically removing the annexed territory from a
township, leaving it solely in the City of Hamilton for both voting and tax
purposes.”
         {¶ 12} The report noted St. Clair Township’s claims that it was entitled to
an allocation of inside millage based on the auditor’s automatic removal of
township territory following annexation.                 To remedy the issue, the report
recommended that city council grant authority for a petition to be filed with the
Butler County Board of Commissioners requesting that a new township—Hamilton
Township—be created out of the previously annexed territory from Fairfield,
Hanover, Ross, and St. Clair Townships. Hamilton Township would exist solely




2. “[M]illage is the rate that is multiplied by the taxable value to arrive at the amount of tax owed,
subject to some further adjustments.” Sanborn v. Hamilton Cty. Budget Comm., 142 Ohio St. 3d 20,
2014-Ohio-5218, 27 N.E.3d 498, ¶ 6, fn. 1. “Inside millage” refers to the millage that may be
imposed without voter approval under the authority of Article XII, Section 2 of the Ohio
Constitution. Id. at ¶ 5-7.




                                                  5
                                SUPREME COURT OF OHIO




within the city’s boundaries as a so-called “paper township”3 and thus have no
duties or entitlements to taxes. The report posited that the creation of the township
would “straighten up any inaccuracies of the Butler County Auditor in failing to
properly attribute taxes” associated with the annexed territory.
        {¶ 13} City council followed the report’s recommendation and adopted an
emergency ordinance authorizing the submission of a petition to the board of
county commissioners seeking the creation of Hamilton Township. The new
township would conform to the city’s boundaries and consist of parts of the four
townships that the city annexed before the effective date of S.B. 5. The city
manager then filed the petition with the board of county commissioners, along with
a list of parcel numbers that would constitute Hamilton Township. In October
2016, about two months after the current version of R.C. 709.19 took effect, the
board of county commissioners approved the petition under the authority granted
by R.C. 503.07. The board of county commissioners’ resolution reaffirmed that its
actions applied to those “portions of St. Clair Township, Fairfield Township,
Hanover Township, and Ross Township which are presently, and which were prior
to March 27, 2002, included within the corporate limits of the City of Hamilton.”
        {¶ 14} Following the petition’s approval, St. Clair sought lost-tax-revenue
payments from the city. After the city refused to pay, St. Clair filed this original
action seeking a writ of mandamus.             St. Clair seeks, for tax year 2016 and
successive tax years thereafter prescribed by current R.C. 709.19, to compel
Hamilton to calculate (or cause to be calculated) and pay the amount of lost tax
revenue associated with the exclusion of the territory from the township.




3. See 1990 Ohio Atty.Gen.Ops. No. 90-071, 1990 WL 546981, *2 (a “paper township” is a
township whose limits are “identical to those of a municipal corporation” and whose “offices are
abolished pursuant to R.C. 703.22”).




                                               6
                                     January Term, 2019




        {¶ 15} While this case was pending, we denied St. Clair’s motion for a
peremptory writ and request to appoint a master commissioner.4 153 Ohio St. 3d
1427, 2018-Ohio-2418, 100 N.E.3d 444. We also denied Hamilton’s motion to
dismiss. Id. We instead issued an alternative writ directing the parties to file
evidence and briefs. Id. The parties have submitted their evidence, and the matter
is fully briefed.
                                         ANALYSIS
                                  The mandamus standard
        {¶ 16} For a writ of mandamus to issue, St. Clair must show with clear and
convincing evidence that (1) Hamilton has a clear legal duty to provide the
requested relief, (2) St. Clair has a clear legal right to receive it, and (3) St. Clair
lacks an adequate remedy in the ordinary course of the law. State ex rel. Love v.
O’Donnell, 150 Ohio St. 3d 378, 2017-Ohio-5659, 81 N.E.3d 1250, ¶ 3. Under the
clear-and-convincing-evidence standard, St. Clair bears the burden to offer “ ‘proof
which is more than a mere “preponderance of the evidence,” but not to the extent
of such certainty as is required “beyond a reasonable doubt” in criminal cases, and
which will’ ” lead the fact-finder to “ ‘a firm belief or conviction as to the facts
sought to be established.’ ” State ex rel. Husted v. Brunner, 123 Ohio St. 3d 288,
2009-Ohio-5327, 915 N.E.2d 1215, ¶ 18, quoting Cross v. Ledford, 161 Ohio St.
469, 120 N.E.2d 118 (1954), paragraph three of the syllabus.
                                       Clear legal duty
        {¶ 17} St. Clair grounds its assertion that it is entitled to relief in mandamus
on the current version of R.C. 709.19. According to St. Clair, that version requires


4. In its merit brief, St. Clair renews its request to have a master commissioner appointed. Citing
to what it regards as the case’s “scope, size, and complexity,” St. Clair claims a master
commissioner’s assistance is necessary to help calculate “the precise dollars amount to which
Relators are entitled.” We deny the request because “ ‘[m]andamus is not well adapted to the trial
of questions of fact * * *.’ ” (Brackets and ellipsis sic.) State ex rel. Manley v. Walsh, 142 Ohio
St.3d 384, 2014-Ohio-4563, 31 N.E.3d 608, ¶ 27, quoting State ex rel. Bross v. Carpenter, 51 Ohio
St. 83, 89, 37 N.E. 261 (1894). St. Clair’s request for costs is also denied.




                                                7
                                SUPREME COURT OF OHIO




the fulfilment of two conditions to trigger the payment of taxes from a municipality
to a township: (1) annexation of township territory by a municipality and (2)
exclusion of that territory pursuant to R.C. 503.07. Given that the parties agree that
the city annexed and excluded territory from St. Clair Township, St. Clair maintains
that Hamilton acquired a duty to pay “upon exclusion of that territory,” under
current R.C. 709.19(B). Hamilton counters that S.B. 5 Section 3’s uncodified
language requires that the pre-S.B. 5 version of R.C. 709.19 be applied. Because
that version of R.C. 709.19 did not condition a municipality’s duty to pay on the
exclusion of territory from the township, Hamilton argues that it did not acquire a
duty to pay when the county board of commissioners approved its petition to
exclude the territory.
        {¶ 18} As recounted earlier, Section 3 of S.B. 5 provided that S.B. 5’s
provisions “apply only to annexation petitions filed on or after the effective date of
[S.B. 5].” Section 3 went on to provide that an annexation petition filed before S.B.
5’s effective date would be subject to R.C. Chapter 709 as it existed as of the
petition’s filing. Uncodified law, such as Section 3, does not receive an Ohio
Revised Code section number, because it is not of a general and permanent nature—
nevertheless, it is binding law. Maynard v. Eaton Corp., 119 Ohio St. 3d 443, 2008-
Ohio-4542, 895 N.E.2d 145, ¶ 7. The annexations at issue in this case all took place
before S.B. 5 took effect. Therefore, one might preliminarily conclude that the
version of R.C. 709.19 in effect before S.B. 5 governs here based on H.B. 5 Section
3’s directive. But recall that H.B. 233, which took effect before the board of county
commissioners approved the city’s petition to adjust the townships’ boundaries,
repealed the S.B. 5 version of R.C. 709.19 and replaced it with an amended, albeit
virtually identical, version (i.e., the current version of R.C. 709.19).5 In addition,
H.B. 233 did not expressly reenact the uncodified language of S.B. 5 Section 3.

5. St. Clair elsewhere claims that the board of county commissioners’ approval of the petition
requesting the creation of Hamilton Township “arguably” violated R.C. 503.04 and 503.08. The




                                              8
                                      January Term, 2019




         {¶ 19} The absence of Section 3’s uncodified language from H.B. 233
raises the question whether the uncodified language still applies. The answer may
be found in S.B. 5 Section 3 itself. It contains a directive about how to apply “[t]he
provisions of * * * this act [S.B. 5].” The current version of R.C. 709.19, which
took effect before the city’s petition to adjust the townships’ boundaries was
approved, is not a provision that arose out of “this act [S.B. 5].” Thus, S.B. 5
Section 3’s directive is an instruction about how to apply the S.B. 5 version of R.C.
709.19, which is not relevant in this case. In other words, the current version of
R.C. 709.19 applies here.
         {¶ 20} Hamilton counters that requiring it to pay St. Clair Township under
the current version of R.C. 709.19(B) would unfairly benefit St. Clair Township
because, Hamilton asserts, St. Clair Township has already received payments under
the pre-S.B. 5 version of R.C. 709.19(B). Hamilton’s assertion is, on this record,
unverifiable. Further, Hamilton’s overpayment argument falters because it invites
us to probe the wisdom of the payment scheme embodied in the current version of
R.C. 709.19. “It is not this court’s role to establish legislative policies or to second-
guess the General Assembly’s policy choices.” Groch v. Gen. Motors Corp., 117
Ohio St. 3d 192, 2008-Ohio-546, 883 N.E.2d 377, ¶ 212.




former provides that “[n]o two townships in any county shall be incorporated by the same name,”
and the latter provides that “[n]o two townships in any county shall have the same name.” As
evidence of the alleged violations, St. Clair adverts to handwritten minutes from an 1867 board of
county commissioners’ meeting that refer to another Hamilton Township. St. Clair’s purpose in
pointing this out is not clear. It does not ask us to void the board of county commissioners’ approval
of the petition, and it does not allege harm from the “arguabl[e]” statutory violation—indeed,
approval of the petition creates the basis for St. Clair’s request for relief. Further, we do not have
the benefit of the board of county commissioners’ view on this issue, because the board is not a
party to this action. And the deputy county auditor stated in deposition that “the term Hamilton
Township was removed from our records somewhere along the line, [but that] it’s difficult to say
when.” Given these factors, we do not address St. Clair’s allegations and instead presume the
regularity of the board of county commissioners’ actions. See Gaston v. Medina Cty. Bd. of
Revision, 133 Ohio St. 3d 18, 2012-Ohio-3872, 975 N.E.2d 941, ¶ 16.




                                                  9
                             SUPREME COURT OF OHIO




       {¶ 21} Hamilton next contends that applying the current version of R.C.
709.19 to the facts of this case would violate the prohibition against retroactive
legislation. See Ohio Constitution, Article II, Section 28 (“The general assembly
shall have no power to pass retroactive laws * * *”). Hamilton is mistaken. Under
the current version of R.C. 709.19, a municipality’s duty to make lost-tax-revenue
payments ripens when township territory is annexed and excluded, with the
payments commencing upon exclusion. In this case, Hamilton’s duty to pay St.
Clair Township ripened two months after H.B. 233 took effect. Applying a statute
to events occurring after the statute’s passage constitutes a prospective, not a
retroactive, application of law.
       {¶ 22} Lastly, Hamilton argues that no compensation is due unless
township territory is excluded within 12 years of its annexation. Because the
exclusion of St. Clair Township’s territory took place more than 12 years after
annexation, says Hamilton, no compensation is due. This argument builds off the
repayment schedules set forth in the current version of R.C. 709.19. These
schedules provide that “[i]n the first through third years following the annexation
and exclusion of the territory from the township,” the municipality must pay “eighty
per cent of the township taxes in the annexed territory that would have been due
the township for” specified classes of “property taxes if no annexation had
occurred.” R.C. 709.19(C)(1)(a) and (D)(1). These percentages decrease over
time, terminating the 12th year. R.C. 709.19(C)(1)(e) and (D)(4). Contrary to
Hamilton’s argument, the statute does not say that an exclusion must occur within
12 years of an annexation to trigger a municipality’s duty to pay. Rather, when
township territory has been “annexed * * * and excluded,” R.C. 709.19(B), a
municipality’s duty to pay the affected township commences “upon exclusion,” id.,
irrespective of when the exclusion occurred. Hamilton’s argument confuses the
commencement of a municipality’s duty to pay with the duration of that duty.




                                        10
                                January Term, 2019




       {¶ 23} In summary, we conclude that the current version of R.C. 709.19
applies here. That statute imposes a clear legal duty on a municipality, like the city
of Hamilton, to pay a township, like St. Clair Township, for taxes that would have
been due the township had no annexation taken place. Nevertheless, for mandamus
to lie, St. Clair still must establish, through clear and convincing evidence, a clear
legal right to the relief requested and the lack of an adequate remedy in the ordinary
course of law. We address the clear-legal-right inquiry in the next section.
                                  Clear legal right
       {¶ 24} The parties do not cite a case from our mandamus jurisprudence in
which a political subdivision sought to compel another political subdivision to pay
lost tax revenue. But because the essence of St. Clair’s requested remedy is a
command directing the payment of money lawfully owed, we seek guidance from
other cases in which the relator’s proposed remedy was of a similar character. A
helpful source of guidance is the line of cases from the public-employment setting
involving attempts by public employees to recover wages or benefits from their
government employer. “The ministerial act of making payment of money due a
public employee may be compelled by mandamus where the public employee has
a clear legal right to payment of the compensation, and the respondent public officer
has a clear legal duty to perform the ministerial task of making such payment.”
State ex rel. Fenske v. McGovern, 11 Ohio St. 3d 129, 132, 464 N.E.2d 525 (1984).
       {¶ 25} We have stressed in these contexts that a writ will not issue unless
“the right to relief [is] clear and the amount established with certainty.” State ex
rel. Manley v. Walsh, 142 Ohio St. 3d 384, 2014-Ohio-4563, 31 N.E.3d 608, ¶ 25
(collecting cases). “The term ‘with certainty’ generally refers to ‘whether a
particular amount has been precisely determined as to its value in dollars and cents’
and at times ‘also refer[s] to the quality of proof, in order for an employee to
demonstrate that he has a clear legal right to the relief for which he prays.’ ”
(Brackets sic.) State ex rel. Tempesta v. Warren, 128 Ohio St. 3d 463, 2011-Ohio-




                                         11
                              SUPREME COURT OF OHIO




1525, 946 N.E.2d 208, ¶ 27, quoting State ex rel. Hamlin v. Collins, 9 Ohio St. 3d
117, 120, 459 N.E.2d 520 (1984).
        {¶ 26} In this case, St. Clair has not established with certainty the amount
of lost tax revenue owed, a point that St. Clair concedes. Indeed, St. Clair has not
ventured a guess as to what the amount might be. To calculate the amount of lost
tax revenue due St. Clair Township, the annexed territory that was excluded from
St. Clair Township would need to be known. But St. Clair has not identified the
extent of this territory. According to the deputy county auditor, it would take the
“largest forensic title exam ever” to precisely locate the excluded territory. For its
part, St. Clair claims that the parcel numbers associated with the territory could be
discerned by comparing mapping data kept by the Butler County engineer with data
that accompanied the city’s petition. But even St. Clair recognizes the possibility
that this comparison could yield doubtful results, as St. Clair itself admits that there
are “unresolved” discrepancies between the data kept by the engineer and the data
reflected on the petition. An additional element needed to calculate the lost tax
revenue would be the tax rate applicable to the territory that was excluded from St.
Clair Township. But, again, no evidence has been offered on this point.
        {¶ 27} St. Clair acknowledges these factual difficulties but argues that they
are the result of actions taken by the auditor (a nonparty) and the city. This
argument proceeds in two steps. First, St. Clair avers that before the city received
approval to adjust St. Clair Township’s boundaries, the auditor had historically
failed to “create a statutorily-required inside millage rate” for that portion of St.
Clair Township’s territory that overlapped with the city.           Second, St. Clair
maintains that after the city received approval to adjust the boundaries, any
obligation on the part of the auditor to create such a rate necessarily ceased because
the boundary adjustment removed the overlap that had existed between the city and
St. Clair Township. The confluence of these two events, in St. Clair’s view,




                                          12
                                 January Term, 2019




“destroyed the ability to calculate the tax-revenue stream to which the R.C.
§ 709.19(C) and (D) percentages would otherwise have been applied.”
        {¶ 28} In support of this argument, St. Clair cites Quality Ready Mix, Inc.
v. Mamone, 35 Ohio St. 3d 224, 520 N.E.2d 193 (1988), in which this court held
that “[t]he doctrine of legal impossibility, while relevant to the enforcement of
contractual obligations, has no application to the performance of responsibilities
imposed by statute,” id. at paragraph three of the syllabus. The conundrum in that
case involved conflicting duties imposed upon a mining company. The company’s
contractual obligations with landowners forbade it from performing reclamation
work; however, its statutory obligations compelled it to perform such work. We
concluded that the company must be permitted to perform its statutory obligations,
reasoning that to hold otherwise would allow private parties to contract away such
obligations in detriment to the General Assembly’s regulatory framework. Id. at
228-229.
        {¶ 29} This case, unlike Mamone, does not present a question of conflicting
duties. It is plain that under the current version of R.C. 709.19(B), a city is required
to pay a township for tax revenue lost as a result of that city’s annexation and
exclusion of township territory. The problem for St. Clair, however, is that in a
mandamus action, a writ will not issue when a relator fails to meet its burden of
proof with clear and convincing evidence. And that necessary factual predicate is
missing here, as St. Clair has not shown with certainty the amount of lost tax
revenue St. Clair Township is owed. This factual uncertainty counsels against
issuance of the writ. “ ‘[M]andamus is not well adapted to the trial of questions of
fact * * *. Its office is rather to command and enforce the performance of those
duties in which the public has some concern, and where the right is clear, and does
not depend upon complication of disputed facts which must be settled from the
conflicting testimony of witnesses.’ ” (Ellipsis sic.) Manley, 142 Ohio St. 3d 384,




                                          13
                            SUPREME COURT OF OHIO




2014-Ohio-4563, 31 N.E.3d 608, at ¶ 27, quoting State ex rel. Bross v. Carpenter,
51 Ohio St. 83, 89, 37 N.E. 261 (1894).
       {¶ 30} Because we conclude that St. Clair has not shown that it has a clear
legal right to the requested relief, we deny the writ. We caution, however, that our
decision today is not an adjudication on the merits. See Manley at ¶ 31 (affirming
the court of appeals’ denial of a writ of mandamus but cautioning that the decision
was not an adjudication on the merits). Should St. Clair attempt to institute an
action in another forum to obtain its requested relief, this decision would not be a
bar to such an action. See Id.
                                  CONCLUSION
       {¶ 31} For the foregoing reasons, we deny the complaint for a writ of
mandamus.
                                                                       Writ denied.
       O’CONNOR, C.J., and FRENCH, FISCHER, DEWINE, DONNELLY, and
STEWART, JJ., concur.
       KENNEDY, J., not participating.
                                 _________________
       Gary L. Sheets, for relators.
       Kegler, Brown, Hill & Ritter, and Catherine A. Cunningham, for
respondents.
                                 _________________




                                          14